Citation Nr: 0521365	
Decision Date: 08/08/05    Archive Date: 08/19/05	

DOCKET NO.  98-15 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Propriety of the 20 percent evaluation assigned prior to 
December 30, 1998, and the 40 percent evaluation assigned 
from December 30, 1998, for degenerative disc disease, 
degenerative joint disease, and chronic lumbosacral strain. 

2.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability based on service-
connected disabilities (TDIU) prior to July 27, 2001. 

3.  Entitlement to an earlier effective date prior to July 
27, 2001, for a 100 percent evaluation for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  A June 1998 RO decision granted service 
connection for degenerative disc disease, degenerative joint 
disease, and chronic lumbosacral strain, and assigned a 
20 percent evaluation, effective September 18, 1997.  The 
veteran appealed that decision.  A January 1999 RO decision 
granted a 40 percent evaluation for degenerative disc 
disease, degenerative joint disease, and chronic lumbosacral 
strain, effective December 30, 1998.

An August 2001 RO decision granted a 50 percent evaluation 
for PTSD.  The veteran appealed that decision.  An October 
2004 RO decision granted a 100 percent evaluation for PTSD, 
effective July 27, 2001.  The veteran submitted a claim for 
TDIU in March 1999.  A June 2001 RO decision denied his claim 
for TDIU, and the veteran appealed that decision.

The Board remanded the appeal in July 2001 and denied the 
veteran's claims in June 2002.  The veteran appealed the June 
2002 Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In December 2002 the Court granted 
a Joint Motion vacating and remanding the Board's decision.  
Copies of the Court's Order and the Joint Motion have been 
included in the claims file.  The Board remanded the appeal 
in August 2003.

In a November 2004 statement the veteran's representative 
indicated the belief that the grant, in an October 2004 RO 
decision, of Chapter 35 Educational Benefits did not confer a 
permanent status under 38 C.F.R. § 3.340(b) for the 
100 percent evaluation assigned for PTSD.  The statement, 
together with the May 2005 substantive appeal, indicates a 
desire to have a finding of a permanent status for the 
100 percent evaluation assigned for the veteran's service-
connected PTSD.  This matter is referred to the RO for 
appropriate action.


REMAND

Following the Board's August 2003 remand a January 2004 
letter requested the veteran to provide the names and 
addresses of all medical care providers who had treated him 
for a low back disorder and/or psychiatric disorder since 
September 1997.  In the veteran's May 2005 substantive appeal 
it is indicated that the veteran has requested and authorized 
the RO to obtain all of his medical records from VA Medical 
Centers and clinics where he has been examined or treated for 
his service-connected conditions.  However, it does not 
identify what VA Medical Centers and clinics where he has 
been examined or treated.

The August 2003 Board remand directed specific items to be 
addressed by neurology and orthopedic examinations.  These 
items were enumerated in directive paragraph numbered 4.  A 
review of the March 2004 examination reports and September 
2004 addendums thereto reflects that not all items were 
addressed.  A remand by the Court or the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).

In light of the above, the appeal is REMANDED for the 
following:

1.  Please contact the veteran and 
request that he identify the names and 
addresses of all VA facilities where he 
has received treatment since September 
1997.  Then, contact the identified 
facilities and request all records that 
are not currently part of the claims 
folder and associate them with the claims 
folder.

2.  The veteran should be afforded VA 
orthopedic and neurological examinations.  
The claims folder should be made 
available to and reviewed by the 
examiner(s).  All indicated tests and 
diagnostic studies should be performed.  
The examiner(s) shall comment, 
specifically, on the impact of the 
pertinent disability on the veteran's 
employability.  The examiner(s) should 
comment on such factors as limitation of 
motion, pain, instability, excess 
fatigability, more movement than normal, 
weakened movement, incoordination, 
impaired ability to execute skilled 
movements smoothly, and pain on movement, 
swelling, deformity or atrophy of disuse, 
instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight bearing.  Regarding 
the lumbar disc disease, the examiner(s) 
should comment, specifically, on the 
frequency and duration of incapacitating 
episodes (an incapacitating episode is a 
period of acute signs and symptoms that 
requires bed rest prescribed by a 
physician and treatment by a physician).  
The examiner(s) should also comment, 
specifically, about chronic orthopedic 
and neurological manifestations 
(orthopedic and neurologic signs and 
symptoms from intervertebral disc 
syndrome that are present constantly, or 
nearly so).

3.  Thereafter, the RO should 
readjudicate the veteran's claims in the 
context of current and former 
regulations, where appropriate, and on 
both schedular and extraschedular bases.

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

